Citation Nr: 0844257	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diabetes (also claimed 
as residuals of amebiasis with hepatic abcess of the liver 
due to ingestion of contaminated water which lowered the 
immune system and caused the onset of diabetes).


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1959 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and October 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

In July 2007, the veteran testified at a hearing at the RO 
before a VA decision review officer.


FINDING OF FACT

Diabetes, first shown many years after service, is not 
causally related to service or to a service-connected 
disability.  


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by service, may 
not be presumed to have been incurred in service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a January 2004 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter advised the veteran what evidence VA 
would be responsible for obtaining and what evidence VA would 
assist the veteran in obtaining.  The notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

The April 2008 Supplemental Statement of the Case (SSOC) 
informed the veteran of the evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has also been afforded a VA examination, from which 
an opinion was obtained.

The Board notes that the veteran was not afforded a VA 
examination. However, no examination was required in this 
case.  Under § 3.159(c)(4), VA is required to provide an 
examination when it is necessary to make a decision on a 
claim.  The Court has held that an examination is required 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, there is no evidence that 
diabetes was diagnosed during service or within an applicable 
presumptive period and no evidence that diabetes is 
associated with service or a service-connected disability.  
Therefore, no examination is necessary to decide the claim.   

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  

II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is a showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including diabetes mellitus, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

The veteran seeks service connection for diabetes.  The 
veteran contends that he contracted amebiasis from ingesting 
contaminated water in service.  He alleges that diabetes 
developed as a result of amebiasis.    

The veteran served on active duty from August 1959 to 
December 1962.  Service treatment records are negative for 
any findings of diabetes.     

Following separation from service, there is no evidence that 
diabetes manifested within the initial year following 
separation from service.  Post-service treatment for diabetes 
mellitus is first shown in medical records from Chope 
Community Hospital dated in 1978.   

The veteran has repeatedly advanced the contention that 
diabetes mellitus was caused by amebiasis that he contracted 
during service when he swallowed contaminated water.  This is 
essentially a claim for service connection for diabetes 
secondary to amebiasis.  VA regulations provide that service 
connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (2008).  Because 
service connection is not presently in effect for amebiasis, 
the Board may not consider entitlement to service connection 
for diabetes as secondary to amebiasis.   

The veteran had a VA examination of the intestines in July 
2007.  The veteran reported that he swallowed water during 
service when he jumped into a polluted river to save someone 
from drowning.  The VA examiner noted that the veteran was 
treated several years after service in 1978 for an amebic 
liver abcess.  The examiner noted that the amebic titre was 
elevated at that time.  The examiner noted that follow-up 
reports in 1979 and further follow-up reports showed no 
residual effects of the amebic liver abcess.  The examiner 
also noted that the veteran traveled to Mexico six years 
prior to this episode.  The examiner diagnosed status post 
amebic liver abcess.  The examiner commented that the claims 
file did not show that the veteran swallowed polluted water 
during service.  The examiner also noted that the veteran was 
not treated for a chronic diarrheal condition during service.  
The examiner stated that the veteran's amebic liver abcess, 
acquired in 1978, was not caused by or the result of exposure 
to Entamoeba Hystolitica, the causative organism of amoebic 
liver abcess, during service.  

At the RO hearing, the veteran testified that he ingested 
water during service and subsequently experienced 
gastrointestinal problems.  He stated that it was his belief 
that his gastrointestinal symptoms during service were 
manifestations of amebiasis that was undiagnosed.  The 
veteran testified that he believes he developed a liver cyst 
and diabetes as a result of amoebas that were in his system 
ever since he swallowed contaminated water in service.  The 
Board acknowledges the veteran's sincere belief regarding the 
cause of his disability.   However, while a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, his or her belief as to medical 
causation is not probative evidence because only someone 
qualified by knowledge, training, expertise, skill, or 
education may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, while the veteran is 
competent to report that he experienced gastrointestinal 
symptoms during service, his opinion regarding a causal 
relationship between any gastrointestinal complaints noted 
during service and his currently diagnosed diabetes is not 
considered competent medical evidence for the purpose of 
establishing service connection.  The record does not contain 
any medical opinions demonstrating a link between diabetes 
and the ingestion of contaminated water during service.  

Based on the foregoing, the Board concludes that diabetes was 
not incurred in or aggravated by service and was not 
proximately caused by a service-connected disability.  There 
is no evidence that diabetes was diagnosed during service or 
within a year of separation from service.  The records does 
not contain any evidence of a medical nexus between the 
veteran's diabetes and his service or a service-connected 
disability.  As the evidence is not in relative equipoise, 
the veteran may not be afforded the benefit of the doubt.  
Rather, as there is a preponderance of the evidence against 
the veteran's service connection claim, the claim must be 
denied.  


ORDER


Service connection for diabetes is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


